09-2311-bk
     In Re: Chrysler LLC et al.



 1                      UNITED STATES COURT OF APPEALS
 2
 3                           FOR THE SECOND CIRCUIT
 4
 5                                August Term, 2008
 6
 7
 8   (Argued: June 5, 2009                    Decided: January 25, 2010)
 9
10                            Docket No. 09-2311-bk
11
12
13   - - - - - - - - - - - - - - - - - - - -x
14
15   IN RE CHRYSLER LLC,
16
17                     Debtor.
18
19   - - - - - - - - - - - - - - - - - - - -x
20
21   INDIANA STATE POLICE PENSION TRUST, INDIANA
22   STATE TEACHERS RETIREMENT FUND, and INDIANA
23   MAJOR MOVES CONSTRUCTION FUND,
24
25                     Objectors-Appellants,
26
27   THE AD HOC COMMITTEE OF CONSUMER-VICTIMS OF
28   CHRYSLER LLC,
29
30                     Objector-Apellant,
31
32   WILLIAM LOVITZ, FARBOD NOURIAN, BRIAN CATALON,
33   CENTER FOR AUTO SAFETY, CONSUMER ACTION,
34   CONSUMERS FOR AUTO RELIABILITY AND SAFETY,
35   NATIONAL ASSOCIATION OF CONSUMER ADVOCATES,
36   and PUBLIC CITIZEN,
37
38                     Objectors-Appellants,
39
40   PATRICIA PASCALE,
41
42                     Objector-Appellant,
 1            - v.-
 2
 3   CHRYSLER LLC, aka Chrysler Aspen, aka Chrysler
 4   Town & Country, aka Chrysler 300, aka Chrysler
 5   Sebring, aka Chrysler PT Cruiser, aka Dodge,
 6   aka Dodge Avenger, aka Dodge Caliber, aka
 7   Dodge Challenger, aka Dodge Dakota, aka Dodge
 8   Durango, aka Dodge Grand Caravan, aka Dodge
 9   Journey, aka Dodge Nitro, aka Dodge Ram, aka
10   Dodge Sprinter, aka Dodge Viper, aka Jeep, aka
11   Jeep Commander, aka Jeep Compass, aka Jeep
12   Grand Cherokee, aka Jeep Liberty, aka Jeep
13   Patriot, aka Jeep Wrangler, aka Moper, aka
14   Plymouth, aka Dodge Charger,
15
16                Debtors-Appellees,
17
18   INTERNATIONAL UNION, UNITED AUTOMOBILE,
19   AEROSPACE, AND AGRICULTURAL IMPLEMENT WORKERS
20   UNION OF AMERICA, AFL-CIO (“UAW”),
21
22                Appellee,
23
24   FIAT S.P.A. and NEW CARCO ACQUISITION LLC,
25
26                Appellees,
27
28   CHRYSLER FINANCIAL SERVICES AMERICAS LLC,
29
30                Appellee,
31
32   THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
33
34                Appellee,
35
36   UNITED STATES OF AMERICA,
37
38                Appellee,
39
40   EXPORT DEVELOPMENT CANADA
41
42                 Appellee.
43   - - - - - - - - - - - - - - - - - - - -x
44

                                  2
 1
 2
 3   Before:      JACOBS, Chief Judge, KEARSE and SACK,
 4                Circuit Judges.
 5
 6   On remand from the Supreme Court of the United States.
 7
 8
 9                          GLENN M. KURTZ, THOMAS E. LAURIA
10                          (Owen C. Pell, Karen M. Asner,
11                          on the brief), White & Case LLP,
12                          New York, NY for Objectors-
13                          Appellants Indiana State Police
14                          Pension Trust et al.
15
16                          NANCY WINKELMAN, (M. Christine
17                          Carty, Barry E. Bressler,
18                          Richard A. Barkasy, on the
19                          brief) Schnader Harrison Segal &
20                          Lewis LLP, New York, NY and
21                          Philadelphia, PA for Objector-
22                          Appellant The Ad Hoc Committee
23                          of Consumer-Victims of Chrysler
24                          LLC
25
26                          ADINA H. ROSENBAUM, (Allison M.
27                          Zieve, on the brief), Public
28                          Citizen Litigation Group,
29                          Washington, D.C., and Elizabeth
30                          J. Cabraser (Robert J. Nelson,
31                          Scott P. Nealey, on the brief)
32                          Lieff, Cabraser, Heimann &
33                          Bernstein, LLP, San Francisco,
34                          CA, and Harley E. Riedel (Edward
35                          J. Peterson, on the brief)
36                          Stichter, Riedel, Blain &
37                          Prosser, P.A., Tampa, FL for
38                          Objectors-Appellants William
39                          Lovitz et al.
40
41                          SANDER L. ESSERMAN (Robert T.
42                          Brousseau, Jo E. Hartwick, Cliff
43                          I. Taylor, on the brief)
44                          Stutzman, Bromberg, Esserman &

                             3
 1   Plifka, PC, Dallas, TX, and Alan
 2   R. Brayton (Christina Skubic, on
 3   the brief) Brayton Purcell LLP,
 4   Novato, CA for Objector-
 5   Appellant Patricia Pascale
 6
 7   THOMAS F. CULLEN, (Corinne
 8   Ball, Steven C. Bennett,
 9   Todd R. Geremia, Veerle Roovers,
10   on the brief), Jones Day, New
11   York, NY and Washington, D.C.,
12   for Debtors-Appellees Chrysler
13   LLC et al.
14
15   DEBORAH M. BUELL, (James L.
16   Bromley, Luke A. Barefoot,
17   Kimberly C. Spiering, James
18   Croft, on the brief), Cleary
19   Gottlieb Steen & Hamilton LLP,
20   New York, NY, for Appellee
21   International Union of United
22   Automobile Aerospace and
23   Agricultural Workers of America
24
25   STEVEN L. HOLLEY (John L.
26   Warden, Laurent S. Wiesel, on
27   the brief) Sullivan & Cromwell
28   LLP, New York, NY for Appellees
29   Fiat S.p.A. and New CarCo
30   Acquisition LLC
31
32   MARTIN J. BIENENSTOCK (Judy G.Z.
33   Liu, on the brief) Dewey &
34   LeBoeuf LLP, New York, NY for
35   Appellee Chrysler Financial
36   Services Americas LLC
37
38   KENNETH H. ECKSTEIN, (Jeffrey S.
39   Trachtman, Thomas Moers Mayer,
40   on the brief) Kramer
41   Levin Naftalis & Frankel LLP,
42   New York, NY for Appellee
43   The Official Committee of
44   Unsecured Creditors

      4
 1                              JEANNETTE A. VARGAS, Assistant
 2                              United States Attorney, (Tara
 3                              LaMorte, Li Yu, David S. Jones,
 4                              on the brief) for Lev L. Dassin,
 5                              Acting United States Attorney
 6                              for the Southern District of New
 7                              York, New York, NY, and JOHN
 8                              RAPISARDI, Of Counsel to the
 9                              Presidential Task Force on the
10                              Auto Industry, Cadwalader,
11                              Wickersham & Taft LLP, New York,
12                              NY for Appellee United States of
13                              America
14
15                              MICHAEL J. EDELMAN, Vedder Price
16                              P.C., New York, NY for Appellee
17                              Export Development Canada
18
19                              JOAN PILVER, Assistant Attorney
20                              General, (Matthew F.
21                              Fitzsimmons, on the brief) for
22                              Richard Blumenthal, Attorney
23                              General of the State of
24                              Connecticut, Hartford, CT for
25                              Amicus Curiae State of
26                              Connecticut
27
28                              ROGER NETZER, (Lisa D. Bentley,
29                              Emma-Ann Deacon, on the brief)
30                              Willkie Farr & Gallagher LLP,
31                              New York, NY, and Robert G.
32                              Zack, Chief Legal Officer,
33                              Oppenheimer Senior Floating Rate
34                              Fund and Oppenheimer Master Loan
35                              Fund, LLC, New York, NY for
36                              Amici Curiae Oppenheimer Senior
37                              Floating Rate Fund and
38                              Oppenheimer Master Loan
39                              Fund, LLC
40
41
42   PER CURIAM:

43       The Supreme Court of the United States vacated the

                                 5
1   judgment of this court, recorded at In re Chrysler LLC, 576

2   F.3d 108 (2d Cir. 2009), and remanded “with instructions to

3   dismiss the appeal as moot.”   Ind. State Police Pension

4   Trust, et al., v. Chrysler LLC, et al., --- S. Ct. ---, 2009

5   WL 2844364, at *1 (Dec. 14, 2009).   Accordingly, the

6   judgment of this court is vacated and this appeal is

7   dismissed as moot.




                                   6